DETAILED ACTION

Applicant’s response filed on 07/12/2022 has been fully considered. Claims 1-14 are pending. Claims 1 and 5 are amended. Claims 11-14 are withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iwaya et al. (WO 2015/141347 A1, US 2017/0073459 A1 is English language equivalent and is used for citation) as evidenced by Asahi Kasei Corporation (Asahi Kasei Corporation, https://asahi-kasei-nvc.com/en/, accessed 09/29/2022).
Regarding claims 1-4 and 9, Iwaya teaches a resin composition prepared by mixing the following components [0063]: 52.2 parts by mass of ZX1658GS, 42.3 parts by mass of TS-G, 5.0 parts by mass of HX3088, and 0.5 parts by mass of KBM403, wherein the total parts mass of the resin composition is 100 parts by mass ([0086], TABLE 1, Example 1-10), wherein ZX1658GS is cyclohexanedimethanol diglycidyl ether [0067], TS-G is a compound represented by the formula 
    PNG
    media_image1.png
    218
    199
    media_image1.png
    Greyscale
 and is manufactured by Shikoku Chemicals Corporation [0068], HX3088 is Novacure HX3088 that is an imidazole-based latent curing accelerator manufactured by Asahi Kasei Chemicals Corporation [0070] and that is encapsulated by adducting an imidazole compound with an epoxy compound and then blocking the surface of the obtained product with an isocyanate compound [0029], and KBM403 is 3-glycidoxypropyltrimethoxysilane that is a silane coupling agent [0074], which reads on an epoxy resin composition comprising components (A) to (C) below: (A) at least one thiol-based curing agent comprising a non-hydrolyzable polyfunctional thiol compound having at least one urea bond, (B) a main epoxy copound consisting of at least one main aliphatic polyfunctional epoxy resin selected from component (B-2) below: (B-2) a cyclohexane-based diglycidyl ether, and (C) a curing catalyst as claimed in claim 1, wherein the non-hydrolyzable polyfunctional thiol compound is a compound having no ester bond as claimed in claim 2, wherein the non-hydrolyzable polyfunctional thiol compound is a compound represented by formula (1), wherein R1 and R2 are, each independently, selected from a hydrogen atom, and R3, R4, R5, and R6 are, each independently, selected from a mercaptoethyl group as claimed in claim 3, wherein the compound represented by formula (I) is 1,3,4,6-tetrakis(2-mercaptoethyl)glycoluril as claimed in claim 4, wherein the component (C) is a latent curing catalyst as claimed in claim 9.
The Office recognizes that all of the claimed physical properties are not positively taught by Iwaya, namely wherein the epoxy resin composition has a viscosity at 25 °C of at least 0.05 Pa·s and not more than 3 Pa·s. However, Iwaya teaches all of the claimed ingredients, amounts, process steps, and process conditions of the epoxy resin composition according to claims 1-4 and 9 as explained above. Furthermore, the specification of the instant application recites that preferably non-hydrolyzable polyfunctional thiol compounds that may be used are compound represented by the formula 
    PNG
    media_image2.png
    97
    112
    media_image2.png
    Greyscale
 wherein R1and R2 are, each independently, selected from a hydrogen atom, and R3, R4, R5, and R6 are, each independently, selected from a mercaptoethyl group [0031], that examples of compounds represented by the formula include TS-G, manufactured by Shikoku Chemicals Corporation [0031], which is identical to Iwaya’s TS-G, and that the amount of hydrolysable polyfunctional thiol compounds in component (A) is less than 100 parts by mass, relative to 100 parts by mass of non-hydrolysable polyfunctional thiol compounds [0033]. Iwaya’s amount is 0 parts by mass of hydrolysable polyfunctional thiol compounds in component (A), relative to 100 parts by mass of non-hydrolysable polyfunctional thiol compounds, which reads on the amount recited in the specification of the instant application. Also, the specification of the instant application recites that it is particularly preferred that the component (B-2) is represented by the formula 
    PNG
    media_image3.png
    56
    248
    media_image3.png
    Greyscale
 [0043], which is identical to Iwaya’s ZX1658GS that is cyclohexanedimethanol diglycidyl ether, and that for the purpose of realizing low viscosity, the total mass of the aliphatic polyfunctional epoxy resins is preferably 50% or greater, of the total mass of the all the polyfunctional epoxy resins [0051]. Iwaya’s total mass of the aliphatic polyfunctional epoxy resins is 100%, of the total mass of the all the polyfunctional epoxy resins, which reads on the range that is recited in the specification of the instant application. Also, the specification of the instant application recites that the ratio of the epoxy functional group equivalent quantity for component (B) to the thiol functional group equivalent quantity for component (A) is preferably 0.4 or greater and 1.2 or less [0038]. Iwaya teaches that the thiol/epoxy equivalent ratio is 1.1 ([0086], TABLE 1, Example 1-10), which means that Iwaya’s ratio of the epoxy functional group equivalent quantity for component (B) to the thiol functional group equivalent quantity for component (A) is 1/1.1, which is 0.91, which reads on the range recited in the specification of the instant application. Also, the specification of the instant application recites that the curing catalyst is preferably a latent curing catalyst [0052], that examples of a latent curing catalyst include solid dispersion-type amine adduct-based latent curing catalysts such as a reaction product of an amine compound and an epoxy compound [0052], and examples of commercially available latent curing catalyst products include, but are not limited to, amine-epoxy adduct-based products such as Novacure HX-3742 of Asahi Kasei Corp. [0054]. Asahi Kasei Corporation provides evidence that Novacure HX-3088 has a viscosity of 200 ~ 700 Pa·s, and Novacure HX-3742 has a viscosity of 200 ~ 600 Pa·s (p. 11), which means that Iwaya’s Novacure HX3088 and the Novacure HX-3742 recited in the specification of the instant application substantially overlap in viscosity, and which means that Iwaya’s Novacure HX3088 reads on a reaction product of an amine compound and an epoxy compound that is recited as an example of the curing catalyst in the specification of the instant application. Also, the specification of the instant application recites that the epoxy resin composition may, if desired, comprise a coupling agent [0066], that species examples of silane coupling agents include 3-glycidoxypropyltrimethoxysilane [0066], which is identical to Iwaya’s KBM403 that is 3-glycidoxypropyltrimethoxysilane, and that the amount of the coupling agent added is preferably from 0.01 to 50 parts by mass, with respect to 100 parts by mass of the total amount of components (A) to (C) [0067]. Iwaya’s amount of coupling agent is 0.5 / (52.2 + 42.3 + 5.0) * 100 = 0.50 parts by mass, with respect to 100 parts by mass of the total amount of components (A) to (C), which reads on the amount that is recited in the specification of the instant application. Also, the specification of the instant application recites that as a result of the use of component (B) as described above, the epoxy resin composition of the present invention exhibits a low viscosity at 25 *C of 0.05 Pa-s or higher and 3 Pa·s or lower [0041], and that the viscosity of the epoxy resin composition of the present invention is preferably 0.3 Pa·s or lower at 25 °C [0041]. The viscosity of the epoxy resin composition of the present invention is preferably 0.3 Pa-s or lower at 25 °C Therefore, the claimed physical properties would naturally arise from the epoxy resin composition of Iwaya as evidenced by Asahi Kasei Corporation. When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (MPEP 2112.01(I)). If the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (MPEP 2112.01(II)). If it is the applicant’s position that this would not be the case: (1) evidence would need to be presented to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients, amounts, process steps, and process conditions.
Regarding claim 8, the Office recognizes that all of the claimed physical properties are not positively taught by Iwaya, namely wherein the component (B) has a viscosity at 25 °C of 0.3 Pa·s or lower. However, Iwaya teaches all of the claimed ingredients, amounts, process steps, and process conditions of the epoxy resin composition according to claims 1-4 and 9 as explained above. Furthermore, the specification of the instant application recites that preferably non-hydrolyzable polyfunctional thiol compounds that may be used are compound represented by the formula 
    PNG
    media_image2.png
    97
    112
    media_image2.png
    Greyscale
 wherein R1and R2 are, each independently, selected from a hydrogen atom, and R3, R4, R5, and R6 are, each independently, selected from a mercaptoethyl group [0031], that examples of compounds represented by the formula include TS-G, manufactured by Shikoku Chemicals Corporation [0031], which is identical to Iwaya’s TS-G, and that the amount of hydrolysable polyfunctional thiol compounds in component (A) is less than 100 parts by mass, relative to 100 parts by mass of non-hydrolysable polyfunctional thiol compounds [0033]. Iwaya’s amount is 0 parts by mass of hydrolysable polyfunctional thiol compounds in component (A), relative to 100 parts by mass of non-hydrolysable polyfunctional thiol compounds, which reads on the amount recited in the specification of the instant application. Also, the specification of the instant application recites that it is particularly preferred that the component (B-2) is represented by the formula 
    PNG
    media_image3.png
    56
    248
    media_image3.png
    Greyscale
 [0043], which is identical to Iwaya’s ZX1658GS that is cyclohexanedimethanol diglycidyl ether, and that for the purpose of realizing low viscosity, the total mass of the aliphatic polyfunctional epoxy resins is preferably 50% or greater, of the total mass of the all the polyfunctional epoxy resins [0051]. Iwaya’s total mass of the aliphatic polyfunctional epoxy resins is 100%, of the total mass of the all the polyfunctional epoxy resins, which reads on the range that is recited in the specification of the instant application. Also, the specification of the instant application recites that the ratio of the epoxy functional group equivalent quantity for component (B) to the thiol functional group equivalent quantity for component (A) is preferably 0.4 or greater and 1.2 or less [0038]. Iwaya teaches that the thiol/epoxy equivalent ratio is 1.1 ([0086], TABLE 1, Example 1-10), which means that Iwaya’s ratio of the epoxy functional group equivalent quantity for component (B) to the thiol functional group equivalent quantity for component (A) is 1/1.1, which is 0.91, which reads on the range recited in the specification of the instant application. Also, the specification of the instant application recites that the curing catalyst is preferably a latent curing catalyst [0052], that examples of a latent curing catalyst include solid dispersion-type amine adduct-based latent curing catalysts such as a reaction product of an amine compound and an epoxy compound [0052], and examples of commercially available latent curing catalyst products include, but are not limited to, amine-epoxy adduct-based products such as Novacure HX-3742 of Asahi Kasei Corp. [0054]. Asahi Kasei Corporation provides evidence that Novacure HX-3088 has a viscosity of 200 ~ 700 Pa·s, and Novacure HX-3742 has a viscosity of 200 ~ 600 Pa·s (p. 11), which means that Iwaya’s Novacure HX3088 and the Novacure HX-3742 recited in the specification of the instant application substantially overlap in viscosity, and which means that Iwaya’s Novacure HX3088 reads on a reaction product of an amine compound and an epoxy compound that is recited as an example of the curing catalyst in the specification of the instant application. Also, the specification of the instant application recites that the epoxy resin composition may, if desired, comprise a coupling agent [0066], that species examples of silane coupling agents include 3-glycidoxypropyltrimethoxysilane [0066], which is identical to Iwaya’s KBM403 that is 3-glycidoxypropyltrimethoxysilane, and that the amount of the coupling agent added is preferably from 0.01 to 50 parts by mass, with respect to 100 parts by mass of the total amount of components (A) to (C) [0067]. Iwaya’s amount of coupling agent is 0.5 / (52.2 + 42.3 + 5.0) * 100 = 0.50 parts by mass, with respect to 100 parts by mass of the total amount of components (A) to (C), which reads on the amount that is recited in the specification of the instant application. Also, the specification of the instant application recites that as a result of the use of component (B) as described above, the epoxy resin composition of the present invention exhibits a low viscosity at 25 *C of 0.05 Pa-s or higher and 3 Pa·s or lower [0041], and that the viscosity of the epoxy resin composition of the present invention is preferably 0.3 Pa·s or lower at 25 °C [0041]. Therefore, the claimed physical properties would naturally arise from the epoxy resin composition of Iwaya as evidenced by Asahi Kasei Corporation. When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (MPEP 2112.01(I)). If the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (MPEP 2112.01(II)). If it is the applicant’s position that this would not be the case: (1) evidence would need to be presented to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients, amounts, process steps, and process conditions.
Regarding claim 10, Iwaya teaches that the resin composition [0063] has adhesive strength [0087], is a one-component adhesive, and is a liquid sealing material [0001], which reads on a sealing material or an adhesive comprising the epoxy resin composition according to claim 1 as claimed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Iwaya et al. (WO 2015/141347 A1, US 2017/0073459 A1 is English language equivalent and is used for citation) as evidenced by Asahi Kasei Corporation (Asahi Kasei Corporation, https://asahi-kasei-nvc.com/en/, accessed 09/29/2022) as applied to claim 1, and further in view of Yamada et al. (WO 2016/171072 A1, cited in IDS, machine translation in English used for citation, made of record 04/12/2022).
Regarding claim 5, Iwaya as evidenced by Asahi Kasei Corporation teaches the epoxy resin composition according to claim 1 as explained above.
Iwaya does not teach wherein the non-hydrolyzable polyfunctional thiol compound is a compound represented by formula (2) as claimed. However, Yamada teaches trimethylolpropane dipropanethiol [0081, 0082, 0085, 0093] or pentaerythritol tripropanethiol [0086, 0087, 0090, 0093] that is present in a resin composition [Abstract, 0006] further comprising a curable resin [Abstract, 0011] that is an epoxy resin [0052, 0092] and a curing accelerator [0063, 0069] that is an amine adduct-based curing accelerator [0094]. Iwaya and Yamada are analogous art because both references are in the same field of endeavor of an epoxy resin composition comprising at least one thiol-based curing agent comprising a non-hydrolyzable polyfunctional thiol compound, a main epoxy resin, and a curing catalyst. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Yamada’s trimethylolpropane dipropanethiol or pentaerythritol tripropanethiol to substitute for a fraction of Iwaya’s 42.3 parts by mass of TS-G, which would read on wherein the non-hydrolyzable polyfunctional thiol compound is a compound represented by formula (2) wherein A is a residue of a polyhydric alcohol having n + m hydroxyl groups, and comprises n + m oxygen atoms derived from the hydroxyl groups, R7 is each independently, an alkylene group having 3 carbon atoms, R8 is each, independently, a hydrogen atom, m is an integer equal to 1, n is an integer equal to 2 or 3, wherein R7 and R8 are each bonded to A via one of the oxygen atoms, and wherein at least one occurrence of R8 is a hydrogen atom as claimed. One of ordinary skill in the art would have been motivated to do so because Yamada teaches that the trimethylolpropane dipropanethiol [0081, 0082, 0085, 0093] or pentaerythritol tripropanethiol [0086, 0087, 0090, 0093] is beneficial for exhibiting excellent water resistance, heat resistance [Abstract, 0006], and high reactivity [0006], and because Yamada teaches that when it is contained in a resin composition with a resin component, the resin composition is beneficial for being excellent in water resistance, heat resistance, reactivity, flexibility, and alkali resistance, and for realizing low viscosity [0006], wherein the resin component is curable resin [Abstract, 0011] that is an epoxy resin [0052, 0092], and the resin composition further comprises a curing accelerator [0063, 0069], which would have been desirable for Iwaya’s resin composition because Iwaya teaches that the resin composition is a one-component adhesive to be used curing manufacture of image sensor modules or during manufacture of electronic components [0001], which would require good water resistance, heat resistance, reactivity, flexibility, and alkali resistance to some extent, and that the one-component adhesive is required to have moisture resistance and be excellent in pressure cooker test tolerance [0003], which would require water resistance and heat resistance to some extent.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Iwaya et al. (WO 2015/141347 A1, US 2017/0073459 A1 is English language equivalent and is used for citation) as evidenced by Asahi Kasei Corporation (Asahi Kasei Corporation, https://asahi-kasei-nvc.com/en/, accessed 09/29/2022) as applied to claim 1.
Regarding claim 6, Iwaya as evidenced by Asahi Kasei Corporation teaches the epoxy resin composition according to claim 1 as explained above. Iwaya teaches that the resin composition comprises 52.2 parts by mass of ZX1658GS ([0086], TABLE 1, Example 1-10), wherein ZX1658GS is cyclohexanedimethanol diglycidyl ether [0067]. Iwaya teaches, in another embodiment, that the epoxy resin may be any epoxy resin that has two or more epoxy groups per molecule [0019], that examples of the epoxy resin may include polyglycidyl ether obtained by reaction between polyhydric alcohol such as glycerin or polyethylene glycol and epichlorohydrin [0019], that further examples include a cyclic aliphatic epoxy resin [0019], and that the epoxy resin is not limited to these examples [0019], which suggests using Iwaya’s polyglycidyl ether obtained by reaction between glycerin or polyethylene glycol and epichlorohydrin to substitute for a fraction of Iwaya’s 52.2 parts by mass of ZX1658GS, which would read on the epoxy resin composition according to claim 1, further comprising an auxiliary epoxy resin (B’) comprising at least one selected from the group consisting of (B’-1) at least one auxiliary aliphatic polyfunctional epoxy resin which is an aliphatic polyfunctional epoxy resin other than the main aliphatic polyfunctional epoxy resin as claimed.
Iwaya does not teach a specific embodiment of the epoxy resin composition according claim 1, further comprising an auxiliary epoxy resin (B’) comprising at least one selected from the group consisting of (B’-1) at least one auxiliary aliphatic polyfunctional epoxy resin which is an aliphatic polyfunctional epoxy resin other than the main aliphatic polyfunctional epoxy resin, and (B’-2) at least one aromatic polyfunctional epoxy resin. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Iwaya’s polyglycidyl ether obtained by reaction between glycerin or polyethylene glycol and epichlorohydrin to substitute for a fraction of Iwaya’s 52.2 parts by mass of ZX1658GS, which would read on the epoxy resin composition according to claim 1, further comprising an auxiliary epoxy resin (B’) comprising at least one selected from the group consisting of (B’-1) at least one auxiliary aliphatic polyfunctional epoxy resin which is an aliphatic polyfunctional epoxy resin other than the main aliphatic polyfunctional epoxy resin as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been obvious to try because Iwaya teaches that an objective of their invention is to provide a resin composition that is accordingly suitable as a one-component adhesive to be used during manufacture of image sensor modules or electronic components [0006], which means that at the time of the invention, there had been a recognized problem or need in the art. Also, Iwaya teaches that the resin composition comprises 52.2 parts by mass of ZX1658GS ([0086], TABLE 1, Example 1-10), wherein ZX1658GS is cyclohexanedimethanol diglycidyl ether [0067], that in another embodiment, the epoxy resin may be any epoxy resin that has two or more epoxy groups per molecule [0019], that examples of the epoxy resin may include polyhydric phenol, polyglycidyl ether obtained by reaction between polyhydric alcohol such as glycerin or polyethylene glycol and epichlorohydrin, glycidyl ether ester obtained by reaction btween a hydroxy carboxylic acid and epichlorohydrin, polyglycidyl ester obtained by reaction btween a polycarboxylic acid and epichlorohydrin, and an epoxy resin having a naphthalene backbone [0019], that further examples include an epoxidized phenolic novovlac resin, an epoxidized cresol novolac resin, epoxidized polyolefin, a cyclic aliphatic epoxy resin, a urethane modified epoxy resin, and silicone modified epoxy resin [0019], and that the epoxy resin is not limited to these examples [0019], which means that there had been a finite number of identified, predictable potential solutions to the recognized need or problem, and that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success. Examples of rationales that may support a conclusion of obviousness include "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (MPEP 2143(I)(E)).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Iwaya et al. (WO 2015/141347 A1, US 2017/0073459 A1 is English language equivalent and is used for citation) as evidenced by Asahi Kasei Corporation (Asahi Kasei Corporation, https://asahi-kasei-nvc.com/en/, accessed 09/29/2022) as applied to claim 1, and further in view of Kumano et al. (US 2016/0289237 A1).
Regarding claim 7, Iwaya as evidenced by Asahi Kasei Corporation teaches the epoxy resin composition according to claim 1 as explained above.
Iwaya does not teach that the epoxy resin composition further comprises a monofunctional epoxy resin. However, Kumano teaches a monofunctional epoxy resin as a reactive diluent that is present in an epoxy resin that optionally further comprises cyclic aliphatic epoxy resins [0163], wherein the epoxy resin is present in an epoxy resin composition further comprising mercaptoalkylglycoluril and a curing accelerator [0034], wherein the curing accelerator is optionally reaction products of an amine with an epoxy compound [0035]. Iwaya and Kumano are analogous art because both references are in the same field of endeavor of an epoxy resin composition comprising at least one thiol-based curing agent comprising a non-hydrolyzable polyfunctional thiol compound having at least one urea bond, a main epoxy resin optionally consisting of at least one main aliphatic polyfunctional epoxy resin selected from a cyclohexane-based diglycidyl ether, and a curing catalyst. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Kumano’s monofunctional epoxy resin that is a reactive diluent to substitute for a fraction of Iwaya’s 52.2 parts by mass of ZX1658GS that is cyclohexanedimethanol diglycidyl ether in Iwaya’s resin composition, which would read on the epoxy resin composition according to claim 1, further comprising a monofunctional epoxy resin as claimed. One of ordinary skill in the art would have been motivated to do so because Kumano teaches that the monofunctional epoxy resin that is a reactive diluent is beneficial for being useful as a reactive diluent in an epoxy resin that optionally further comprises cyclic aliphatic epoxy resins [0163], wherein the epoxy resin is present in an epoxy resin composition further comprising mercaptoalkylglycoluril and a curing accelerator [0034], wherein the curing accelerator is optionally reaction products of an amine with an epoxy compound [0035], which is substantially similar in composition to Iwaya’s resin composition, which means that Kumano’s monofunctional epoxy resin that is a reactive diluent would have been beneficial for reducing the viscosity of Iwaya’s resin composition while also being reactive in Iwaya’s resin composition because Iwaya teaches that the resin composition comprises 52.2 parts by mass of ZX1658GS ([0086], TABLE 1, Example 1-10), wherein ZX1658GS is cyclohexanedimethanol diglycidyl ether [0067], and that the resin composition undergoes thermal curing [0086].

Response to Arguments
Applicant’s arguments, see p. 6, filed 07/12/2022, with respect to the rejection of claim 5 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, have been fully considered and are persuasive.  The rejection of claim 5 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, has been withdrawn. 
Applicant’s arguments, see p. 6-10, filed 07/12/2022, with respect to the rejection of claims 1-3, 8, and 10 under 35 U.S.C. 102(a)(1) as being anticipated by Kumano et al. (US 2016/0289237 A1) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, see p. 6-10, filed 07/12/2022, with respect to the rejection of claims 4, 6, and 9 under 35 U.S.C. 103 as being unpatentable over Kumano et al. (US 2016/0289237 A1) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, see p. 6-10, filed 07/12/2022, with respect to the rejection of claim 7 under 35 U.S.C. 103 as being unpatentable over Kumano et al. (US 2016/0289237 A1) have been considered and are responded to by the new grounds of rejection in this Office action.
Applicant’s arguments, see p. 6-10, filed 07/12/2022, with respect to the rejection of claim 5 under 35 U.S.C. 103 as being unpatentable over Kumano et al. (US 2016/0289237 A1) in view of Yamada et al. (WO 2016/171072 A1, cited in IDS, machine translation in English used for citation) have been considered and are responded to by the new grounds of rejection in this Office action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID KARST whose telephone number is (571)270-7732. The examiner can normally be reached Monday-Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID T KARST/Primary Examiner, Art Unit 1767